1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

2
                                                                    Dec 30, 2019
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     CITY OF SPOKANE, a municipal                No. 2:15-cv-00201-SMJ
5    corporation located in the County of
     Spokane, State of Washington,               ORDER DENYING PLAINTIFF’S
6                                                MOTION TO AMEND
                               Plaintiff,        SCHEDULING ORDER
7
                  v.
8
     MONSANTO COMPANY; SOLUTIA
9    INC.; PHARMACIA CORPORATION,
     also known as Pharmacia LLC; and
10   DOES 1 through 100,

11                             Defendants.

12

13         Before the Court, without oral argument, is Plaintiff’s Motion to Amend

14   Scheduling Order, ECF No. 329. Plaintiff seeks to amend the current scheduling

15   order, ECF No. 307. Defendants oppose the motion. ECF No. 334. Having reviewed

16   the pleadings and the file in this matter, the Court is fully informed and finds that

17   good cause does not exist to alter the deadlines in the current scheduling order.

18   Plaintiff argues that its proposed deadlines will avoid duplicative filings. ECF No.

19   329 at 2. Defendants argue that, due to the briefing schedule required for motions,

20   the proposed altered deadlines will not change the need for duplicative filings. ECF


     ORDER DENYING PLAINTIFF’S MOTION TO AMEND SCHEDULING
     ORDER - 1
1    No. 334 at 2. The Court agrees with this argument. Further, the trial date in this case

2    has been extended multiple times and the parties have been advised that “absent

3    extraordinary circumstances, the Court will not grant any further motions to

4    continue trial in this matter.” ECF No. 307 at 1. As such, good cause does not exist

5    to grant Plaintiff’s motion to amend the scheduling order.

6          However, the parties have represented that they have agreed to conduct

7    certain depositions after the close of discovery because of health complications and

8    the unavailability of witnesses. ECF No. 329 at 5; ECF No. 334 at 2 n.1. This Order

9    does not prevent the parties from continuing with the agreed-upon depositions.

10         Accordingly, IT IS HEREBY ORDERED:

11                Plaintiff’s Motion to Amend Scheduling Order, ECF No. 329, is

12                DENIED.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 30th day of December 2019.

16                       _________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20

     ORDER DENYING PLAINTIFF’S MOTION TO AMEND
     SCHEDULING ORDER - 2
